DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


1- This office action is a response to an application filed on 12/31/2018, in which claims 1-18 are currently pending. The application claims Priority from Provisional Application 62815093, filed 03/07/2019.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 03/06/2020. These drawings are acceptable.


Claim Rejections - 35 USC § 112 
5- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6- Claims 1-18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claims 1, 12 which reads “using the sets of normalized local change values…as the reference material with the highest spectral similarity value…” and “… for each spectrum of the subject spectrum….by selecting the maximum spectral similarity value”, respectively, the underlined clauses appear to present antecedence issues.
Claims 2-11 and 13-18 are similarly rejected by virtue of their dependence on claims 1 and 12.

Claim Rejections - 35 USC § 101
7- 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8- Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
An invention is patent eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[laws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLSBanklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, our inquiry focuses on the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” {id. at 182 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 191 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now common place that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The Office recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”), 84 Fed. Reg. 50. Under that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim recites a judicial exception and does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See generally Memorandum.
Analysis
Applying the guidance set forth in the Memorandum, it is concluded that claims 1 and 18 do not recite patent-eligible subject matter.

(STEP 1): Claims 1 and 12 are methods present judicial exceptions, here abstract ideas, directed to identifying a subject material having a subject spectrum, or to  identifying a reference spectrum for an unknown subject spectrum from among a plurality of reference spectra. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter are directed methods comprising: calculating a set of normalized local change values for the subject spectrum and for each reference spectrum….; calculating a spectral similarity value to the subject spectrum for each reference spectrum ….; and identifying the subject material as the reference material with the highest spectral similarity value.
Accordingly, the steps appear to merely be computing steps, which, similarly to the rest of the claim, amounts to nothing more than mathematical relationships that are obtained via data processing. 
	Independent Claims 1 and 12 appear to be ineligible under 101, since:

(Revised STEP 2A) Prong One—Directed to a Judicial Exception
The Memorandum instructs us first to determine whether each claim recites any judicial exception to patent eligibility. 84 Fed. Reg. at 54. The Memorandum identifies three judicially-excepted groupings: (1) mathematical concepts, (2) certain methods of organizing human activity such as fundamental economic practices, and (3) mental processes. Id. at 52. We primarily focus here on the third grouping—mental processes. 
	Although the Specification describes the invention as directed to the field of identifying an unknown material by analyzing FITR spectra of a material, claims 1 and 12 are not directed any structure pertaining to such an invention, These calculation methods are directed to the abstract concept of mental processes, wherein the. These are mental steps whether they are performed on a computer or in one’s mind.
	
	With regard to claim 1, in particular, each of the providing step is recited at a high level of generalization and merely makes available spectral data to the processing steps described here above. As such, these steps, including the steps of providing a database containing a plurality of reference spectra for a plurality of reference materials are mental steps directed to a mental process, recited at a high level of generalization and merely provide information, as a result of reasoning, observation, research, or calculation, to be used in the process. 
	
	We further note that these steps are similar to other concepts the courts have identified as abstract mental processes. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138 (Fed. Cir. 2016) (methods of logic circuit design, comprising converting a functional description of a level sensitive latch into a hardware component description of the latch); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014) (organizing information through mathematical correlations). In Electric Power Group, our reviewing court explained that concepts of collecting and analyzing information, when broadly claimed, fall within the “realm of abstract ideas”: 
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).
	Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.
See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank,
Nat’l Ass ’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344,1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions,
Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589-90 (1978); Gottschalkv. Benson, 409 U.S.
63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). 
Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1353—54 (Fed. Cir. 2016).


	 
	Accordingly, applying the guidance in the Memorandum, we conclude that claims 1 and 12 each recite a mental process, and thus recite abstract ideas.


	Revised Step 2A, Prong Two — Practical Application
	Having determined that claims 1 and 12 recite the abstract concept of a mental process, we next look to determine whether the claims recite “additional elements that integrate the judicial exception into a practical application.” MPEP § 2106.05(a)-(c), (e)-(h); Memorandum, 84 F.3d at 53—54. Integration into a practical application requires an additional element or a combination of additional elements in the claim to “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.” Memorandum, 84 Fed. Reg. at 53—54; see also id. at 55 (setting forth exemplary considerations indicative that an additional element or combination of elements may have integrated the judicial exception into a practical application). None are found in the independent claims 1 and 12, besides the step of providing a database containing spectra, which is considered as a mere extra-solution of making data available for the other method steps.
	Therefore, it is found that the additional elements, i.e. providing data, claim 1 recites do not integrate the judicial exception into a practical application. Claim 12 recites none.
These claims do not recite, and the Specification does not describe, an improvement to the functioning of a measurement system, a FTIR system, a computer, or to any other technology or technical field. The claims do not actually present any practical system or method to specifically measure the reference spectra in specific and understandable formats and sizes for ex. Further, and even if the Applicant amends the claims to include processing circuitry for implementing Applicant’s calculating methods, a general computer processing environment comprising for ex. at least one processor, a non-transitory computer readable storage, a network communication module, and optional I/O devices and display, all interconnected via a system bus, such disclosure does not still integrate the mental processes recited in the claims into a practical application. See Memorandum, 84 Fed. Reg. at 55 (setting forth examples in which a judicial exception has not been integrated into a practical application). A specific measuring of the spectral data step would be however enough to integrate the judicial exception into a practical application.

	 (STEP 2B) – Inventive Concept
	Because we determine that claims 1 and 12 are directed to an abstract idea and they do not include additional elements that integrate the abstract idea into a practical application, we look to whether each claim provides an inventive concept, i.e., adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. Memorandum, 84 Fed. Reg. at 56. Again, Examiner finds none. Although the claims recite the intended result of identifying a subject material having a subject spectrum, this effect merely exists in the information upon which the mental process is applied. As such, the identifying is part of the abstract idea and is not a limitation beyond the judicial exception. 
	Further, although other dependent claims recite more technical details of the method processing steps, such steps are merely abstract mathematical concepts, and are not limitations beyond the judicial exception.
	Accordingly, we conclude that method claims 1-18 are directed to patent ineligible subject matter under 35 U.S.C. § 101. They ensnare the basic idea of identifying subject materials based on abstract mental processes and do not recite additional elements that integrate those mental processes into a practical application. Further, implementing the abstract idea on a general purpose computer does not transform it into a patentable apparatus; the idea remains a pre-empted mental process. Alice, 573 U.S. 208, 216 (2014) (“We have described the concern that drives this exclusionary principle as one of pre-emption.”) (citing Bilski v. Kappos, 561 U.S. 593, 612 (2010) (“[U]pholding the patent ‘would pre-empt use of this approach in all fields, and would effectively grant a monopoly over an abstract idea.’”)). 

	The Examiner suggests the claims to be amended with a step, for ex., of measuring the spectral data step in a specific FTIR protocol, or else that has support in the disclosed Specification.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by White (Patent No. 5311445).

As to claim 1, White teaches a method for identifying a subject material having a subject spectrum (Abstract, Figs. 1-3), the method comprising the steps of: 
providing a database containing a plurality of reference spectra for a plurality of reference materials; calculating a set of normalized local change values for the subject spectrum and for each reference spectrum in the plurality of reference spectra; calculating a spectral similarity value to the subject spectrum for each reference spectrum in the plurality of reference spectra in the database using the sets of normalized local change values (Col. 1 l. 48 – Col. 2 l. 54); and identifying the subject material as the reference material with the highest spectral similarity value with the subject spectrum (Col. 1 l. 48 – Col. 2 l. 54; Claim 2).


Claim Rejections - 35 USC § 103
11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 2-4, 8-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over White.

As to claim 2, White teaches the method of claim 1 wherein each spectrum comprises a plurality of wavelength data values and an absorbance data value associated with each of the plurality of wavelength values (Col. 2 ll. 24-33, Col. 3 l. 42-Col. 3 l. 10 for ex.), and wherein the step of calculating a set of normalized local change values for a spectrum further comprises calculating a normalized local change value for each of a plurality of the wavelength values in the spectrum (Col. 1 l. 48 – Col. 2 l. 54).  
White does not teach explicitly wherein each spectrum comprises a plurality of wavenumber data values.
However, one with ordinary skill in the art would find it obvious to use wavenumber (k) values instead of the wavelength values ), since it is known that k and are related under: k= (2/), as suitable alternatives (See MPEP § 2144.07 and  MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of White in view of general optical physics so that each spectrum comprises a plurality of wavenumber data values and that the normalized local changes is calculated for each wavenumber, with the advantage of alternatively using and presenting the calculation results in terms of a widely used wavenumber parameter.

As to claim 12, White teaches a method for identifying a reference spectrum for an unknown subject spectrum from among a plurality of reference spectra (Abstract, Figs. 1-3), each spectrum comprising a plurality of wavelength values, each wavelength value associated with an absorbance value (Col. 2 ll. 24-33, Col. 3 l. 42-Col. 3 l. 10 for ex.), the method having the steps of: calculating a set of normalized local change values for each spectrum of the subject spectrum and the plurality of reference spectra; calculating a spectral similarity value for each reference spectra using the set of normalized change values for the subject spectrum and the set of normalized change values for the reference spectra (Col. 1 l. 48 – Col. 2 l. 54); identifying the reference spectra for the unknown subject spectrum by selecting the maximum spectral similarity value (Col. 1 l. 48 – Col. 2 l. 54; Claim 2).  
White does not teach explicitly wherein each spectrum comprises a plurality of wavenumber data values.
However, one with ordinary skill in the art would find it obvious to use wavenumber (k) values instead of the wavelength values ), since it is known that k and are related under: k= (2/), as suitable alternatives (See MPEP § 2144.07 and  MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of White in view of general optical physics so that each spectrum comprises a plurality of wavenumber data values and that the normalized local changes is calculated for each wavenumber, with the advantage of alternatively using and presenting the calculation results in terms of a widely used wavenumber parameter.

As to claim 3, White teaches the method of claim 2 wherein the step of calculating a set of normalized local change values for a spectrum further comprises the steps of: selecting a range value; selecting absorbance data values to calculate each normalized local change value using the range value (Col. 4 ll. 35-41; spectral absorbance is calculated and processed over wavelength ranges).  

As to claim 4, White teaches the method of claim 3 wherein the step of selecting a range value comprises the steps of: selecting at least one known spectrum associated with a first reference spectrum; calculating a spectral similarity value to at least one known spectrum for each of the reference spectrum in the plurality of reference spectra utilizing a plurality of range values; and calculating a success rate and a minimum average hit index for the reference spectra (Col. 1 l. 48 – Col. 2 l. 54; selecting the highest, and the decreasing, similarity values supposes using a success rate scale which is at max at highest similarity value, and inherently a missing hit index that should be at its minimum); selecting a range value from the plurality of range values associated with the maximum success rate and minimum average hit index for the reference spectra (Col. 4 ll. 35-41).  

As to claim 8, White teaches method of claim 2 wherein the step of calculating a spectral similarity value to the subject spectrum for each reference spectrum comprises the steps of: associating a wavelength value from the subject spectrum with a wavelength value from the reference spectrum; calculating a spectral difference value using the normalized local change value associated with the wavelength and absorbance values from the subject spectrum and the normalized local change value associated with the wavelength and absorbance values from the reference spectrum; converting the spectral difference value to a spectral similarity value (Col. 1 l. 48 – Col. 2 l. 54, spectral correlation is used between wavelength values).
	White does not teach using wavenumber values instead of wavelength values.
However, one with ordinary skill in the art would find it obvious to use wavenumber (k) values instead of the wavelength values ), since it is known that k and are related under: k= (2/), as suitable alternatives (See MPEP § 2144.07 and  MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of White in view of general optical physics so that the method uses wavenumber data values as an alternative to wavelength numbers, with the advantage of alternatively using and presenting the calculation results in terms of a widely used wavenumber parameter.
As to claims 9-11, White suggests the method of claim 8 wherein the step of associating a wavenumber value from the subject spectrum with a wavenumber value from the reference spectrum comprises: selecting the closest wavenumber values from the subject spectrum and the reference spectrum that are associated with an absorbance value; and associating the selected closest wavenumber values; Claim 10; wherein the wavenumber values are selected only if the difference between the wavenumber values is less than or equal to a chosen wavenumber value for the reference spectra; Claim 11; further comprising repeating the step of associating a wavenumber value for as many wavenumbers in the reference spectrum as possible (Col. 1 l. 48 – Col. 2 l. 54 and Col. 3 l. 67 – Col. 4 l. 10; correlating and comparing the spectral values, i.e. absorbance and wavelength/wavenumber, includes pairing the values between the reference and subject spectra, calculating their offsets or differences in view of minimizing them to find the best similarity). 

As to claim 13, White teaches the method of claim 12 wherein each set of normalized change values comprise a plurality of wavenumber values each associated with a normalized local change value, and the step of calculating a set of normalized local change values comprises the steps of: calculating a normalized local change value for each of a plurality of target wavenumber values in the spectrum; associating the calculated normalized local change value with the target wavenumber (see rejection of claim 8).

As to claim 14, White teaches method of claim 13 wherein the step of calculating a normalized local change value for a target wavenumber value further comprises the steps of: selecting a range value; selecting a floor multiplier value;  20PATENT DOCKET NO. 4524-20 selecting the absorbance values in the spectrum associated with wavenumber values in a band extending from the target wavenumber plus and minus the range value (see rejection of claim 4).  

As to claim 15, White teaches the method of claim 14.
White does not teach the details of the step of calculating a normalized local change value for a target wavenumber value further comprises the step of calculating the ratio of the sum of the absorbance values for wavenumbers in the band greater than the target wavenumber over the sum of the absorbance values for wavenumbers in the band.
However, one with ordinary skill in the art appreciates that the spectral normalization calculations involve calculating ratios between spectral signals of absorbance or transmittance at given wavelengths or wavenumbers, or ranges thereof, and reference spectral signals chosen inside or outside the ranges and taken as comparative references. Using such a signal normalization for comparative and correlative purposes appears obvious (See MPEP 2143 Sect. I. B-D).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of White and JiWei in view of general signal processing considerations so that the step of calculating a normalized local change value for a target wavenumber value further comprises the step of calculating the ratio of the sum of the absorbance values for wavenumbers in the band greater than the target wavenumber over the sum of the absorbance values for wavenumbers in the band, with the advantage of effectively presenting the calculation results in a way facilitating comparisons. 

As to claims 16-18, White teaches the method of claim 15 wherein the step of calculating a spectral similarity for a reference spectrum and the subject spectrum further comprises pairing a target wavenumber from the set of normalized local change values for the reference spectrum with a target wavenumber from the set of normalized local change values for the subject spectrum; (claim 17) wherein the step of calculating a spectral similarity for a reference spectrum and the subject spectrum further comprises calculating a spectral difference value based on the absorbance value for the paired target wavenumbers from the reference spectrum and the subject spectrum; (claim 18) further comprising repeating the step of associating a wavenumber value for as many wavenumbers in the reference spectrum as possible (Col. 1 l. 48 – Col. 2 l. 54 and Col. 3 l. 67 – Col. 4 l. 10; correlating and comparing the spectral values, i.e. absorbance and wavelength/wavenumber, includes pairing the values between the reference and subject spectra, calculating their offsets or differences in view of minimizing them to find the best similarity).

13- Claims 5-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over White in view of JiWei (JP 2015-526135).

As to claims 5-6, White teaches the method of claim 2.	
White does not teach expressly wherein the step of calculating a set of normalized local change values for a spectrum further comprises the steps of: selecting a floor value for the spectrum; replacing all absorbance data values in the spectrum that are less than the floor value with the floor value; (claim 6) wherein the step of selecting a floor value for the spectrum comprises the steps of: calculating an average absorbance value of the absorbance data values associated with the spectrum; multiplying the average absorbance value by a floor multiplier value.    
However, this is construed as a mere background filtering common in signal processing applications. For ex., JiWei teaches Raman spectroscopy methods and apparatuses (Abstract and Figs. 1-41) wherein a spectral background, i.e. floor value, is removed by multiplying the background with a correction factor, i.e. multiplier and subtracting from the spectra (Claim 30), and using averaging in the process (¶ 81, 91, 95 for ex.).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of White in view of JiWei’s suggestions so that the step of calculating a set of normalized local change values for a spectrum further comprises the steps of: selecting a floor value for the spectrum; replacing all absorbance data values in the spectrum that are less than the floor value with the floor value; wherein the step of selecting a floor value for the spectrum comprises the steps of: calculating an average absorbance value of the absorbance data values associated with the spectrum; multiplying the average absorbance value by a floor multiplier value, with the advantage taught by JiWei, of effectively removing local variations in the spectral data (¶ 91).

As to claim 7, the combination of White and JiWei teaches method of claim 6.
Moreover White suggests selecting at least one known spectrum associated with a first reference spectrum; calculating a spectral similarity value to at least one known spectrum for each of the reference spectrum in the plurality of reference spectra utilizing a plurality of range values; and calculating a success rate and a minimum average hit index for the reference spectra (Col. 1 l. 48 – Col. 2 l. 54; selecting the highest, and the decreasing, similarity values supposes using a success rate scale which is at max at highest similarity value, and inherently a missing hit index that should be at its minimum); selecting a range value from the plurality of range values associated with the maximum success rate and minimum average hit index for the reference spectra (Col. 4 ll. 35-41); and JiWei suggests wherein a spectral background, i.e. floor value, is removed by multiplying the background with a correction factor, i.e. multiplier and subtracting from the spectra (Claim 30), and using averaging in the process (¶ 81, 91, 95 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of White in view of JiWei’s suggestions so that the floor multiplier value is selected by the steps of: selecting at least one known spectrum associated with a first reference spectrum; calculating a spectral similarity value to at least one known spectrum for each of the reference spectrum in the plurality of reference spectra utilizing a plurality of floor multiplier values; and calculating a success rate and a minimum average hit index for the reference spectra; selecting a floor multiplier value from the plurality of floor multiplier values associated with the maximum success rate and minimum average hit index for the reference spectra, with the advantage taught by JiWei, of effectively removing local variations in the spectral data (¶ 91). 









Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, for overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886